Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Compliant Response to Restriction
The previous Notice of Non-Compliant Amendment mailed 09/01/2021 has been withdrawn.

The replies filed on 02/10/2021 and 08/09/2021 are not fully responsive to the Requirement for Restriction/Election because: 

As noted in the Notice of Non-Compliant Amendment mailed 09/01/2021, Applicant’s response to the Requirement for Restriction/Election mailed 01/15/2021 is not proper. See notice dated 09/01/2021 as to proper claim format. 

The Requirement for Restriction/Election mailed 01/15/2021 required restriction to one of the following inventions under 35 U.S.C. 121:
I. Claim 1, drawn to a process, classified in B01F 3/12.
II. Claim 2, drawn to a process, classified in G21B 3/00.
III. Claim 3, drawn to a process, classified in C02F 1/20.

	In response to the Requirement for Restriction/Election, Applicant is required to (i) elect one of Groups I-III for examination and (ii) identify the claim(s) encompassing 

Since the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a).  

The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action. A fully responsive reply must be timely filed to avoid abandonment of this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646